DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments with respect to claim(s) 1-6 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 5, lines 1-3, recites the limitation “wherein the controller further sets the flush prohibition time when performing the flushing water supply to the flush toilet”. Amended claim 1 now recites “wherein the flush prohibition time is necessarily set after the flushing water supply to the flush toilet” in lines 18-19. It is unclear whether the flush prohibition time in claim 5 is the same as or different from that previously recited in claim 1. For examination purposes, the flush prohibition time recited in claim 5 is interpreted to be an additional or different flush prohibition time than the flush prohibition time recited claim 1.
The claims are examined as best understood.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Kumamoto (JP 2016061030; machine translation provided in the Non-Final Rejection mailed 3/17/2022) in view of Bush (US 20030201018).
Regarding claim 1, Kumamoto discloses a toilet device (1, ¶ 0061), comprising: a detector (5) configured to detect at least one of a water level inside a flush toilet or an indicator associated with the water level (¶ 0027, 0031, steps S101-203); 
a clog determiner (K, ¶ 0041) determining a clog state of the flush toilet based on a detection result of the detector (steps S101-203 disclose the value of K is set based on the analysis of the Doppler sensor, 5); and 
a controller (7) determining, based on a determination result of the clog determiner (¶ 0041), whether or not to prohibit a flushing water supply to the flush toilet (¶ 0054, steps S101-203), 
the controller setting a flush prohibition time (T1-T3 and the remaining time until flushing occurs by satisfying the requirements for step S203) directly after the flushing water supply to the flush toilet has ended (¶ 0057), a flush operation for flushing the flush toilet not being accepted temporarily in the flush prohibition time, even if the flush toilet not being clogged (¶ 0039-0042, flush water is not discharged by a flush operation until the conditions are met for step S203), 
the clog determiner determining the clog state of the flush toilet based on the detection result of the detector within the flush prohibition time or directly after the flush prohibition time (¶ 0041-0042), 
wherein if the flush toilet is not clogged according to the determination result of the clog determiner, the controller releases the setting of the flush prohibition time for a period before a next flushing (¶ 0057, control unit 7 returns to S102), and 
wherein if the flush toilet is clogged according to the determination result of the clog determiner, the controller prohibits the flush operation regardless of the flush prohibition time (¶ 0054, control unit 7 returns to S102).
However, Kumamoto does not disclose the flush prohibition time is necessarily set after the flushing water supply to the flush toilet.
Bush discloses a plumbing control system with signal recognition wherein the flush prohibition time is necessarily set after the flushing water supply to the flush toilet (¶ 0017-0025; furthermore, a second predetermined time period will prevent the toilet from any further flushing after the first predetermined time period, ¶ 0024) 
It would have been obvious to one of ordinary skill in the art to have modified the system of Kumamoto, to include necessarily set the flush prohibition time after the flushing water supply as claimed, as taught by Bush, since it was known in the art to provide a control system that protects against repeated use of a fixture, overload of the fixture, overload of the system, and tracks and warns the controller of these repeated uses (¶ 0006).
Regarding claim 2, the combination above and specifically Kumamoto further discloses the clog determiner determines the clog state of the flush toilet after a prescribed period of time after the flushing water supply to the flush toilet has ended (¶ 0054, clogging determination occurs after washing water stabilization).
Regarding claim 3, the combination above and specifically Kumamoto further discloses when the clog determiner cannot determine the clog state of the flush toilet within the flush prohibition time, the controller extends the flush prohibition time, and the clog determiner determines the clog state of the flush toilet in the extended flush prohibition time (¶ 0058-0059).
Regarding claim 4, the combination above and specifically Kumamoto further discloses when the flush operation is input within the flush prohibition time, the controller supplies flushing water to the flush toilet at a timing when the determining by the clog determiner is completed and the flush toilet is determined not to be clogged (S203).
Regarding claim 5, as best understood, the combination above and specifically Bush further discloses the controller further sets the flush prohibition time when performing the flushing water supply to the flush toilet (the second predetermined time period which may occur during flow valve actuation allows for the flush prohibition time to be set; ¶ 0017-0022; furthermore, ¶ 0025 provides for a dynamic second time period), and
wherein the flush prohibition time starts during the flushing water supply to the flush toilet (the flush prohibition time may start during actuation during the first time period if the number of times the actuator is actuated exceed the allowable activation quantity; ¶ 0017-0022; furthermore, ¶ 0025 provides for a dynamic second time period).
Regarding claim 6, the combination above and specifically Kumamoto further discloses the controller releases the setting of the flush prohibition time at a timing when the clog determiner determines the flush toilet not to be clogged (¶ 0057, control unit 7 returns to S102).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM R KLOTZ whose telephone number is (571)272-0274. The examiner can normally be reached Monday 9AM-5PM and Tuesday-Wednesday 10AM-2PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David P Angwin can be reached on 5712703735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/W.R.K/Examiner, Art Unit 3754                                                                                                                                                                                                        
/DAVID P ANGWIN/Supervisory Patent Examiner, Art Unit 3754